Citation Nr: 1507597	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-49 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle condition, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to October 1986 and from April 2003 to March 2007, with additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his December 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in May 2013, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's right ankle condition is causally related to his service-connected left ankle disability. 

2.  The medical evidence of record does not demonstrate a bilateral hearing loss disability, as defined by VA regulations.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a right ankle condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

2. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to grant service connection for a right ankle condition as secondary to the service-connected left ankle disability is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a June 2007 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, a VA examination report, and lay statements from the Veteran.  Moreover, the Veteran has not identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination to evaluate his claimed hearing loss in June 2007.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks service connection for a right ankle condition and bilateral hearing loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Right Ankle Condition

The Veteran initially claimed entitlement to service connection for a right ankle condition on a direct basis, which the RO denied on the basis that service treatment records are silent for complaints or, or treatment for, a right ankle condition.  However, in his December 2009 substantive appeal, the Veteran clarified that the pain and instability in his right ankle is due to the injury to his left ankle.  Specifically, the Veteran stated that he "always favored and relied on my right ankle since the [left ankle] injury, causing stress and dependability."  Additionally, in June 2010, the Veteran submitted a supplemental claim for service connection for his "right ankle due to over compensation due to service connected left ankle condition."  As the Board is granting service connection on a secondary basis, there is no need to discuss direct service connection.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

By way of background, in July 2003, while deployed to Kuwait, the Veteran sustained injuries when his left leg, foot, ankle, and arm were caught between two pallets.  See May 2005 Line of Duty Determination.  Service treatment records show that the Veteran underwent surgery in April 2004 and again in October 2004 to repair his left ankle.  After the first surgery, the Veteran complained of right heel and foot pain.  In September 2004, the Veteran's primary care physician stated that his right heel pain could be due to the Veteran "walking different to compensate for injuries."  

Post-service, the Veteran was treated primarily for left ankle pain, but he also occasionally complained of right ankle pain.  See, e.g., February 2008 VA Treatment Note; August 2008 VA Treatment Note; November 2008 VA Treatment Note; October 2009 VA Treatment Note.  A December 2009 VA treatment note shows that the Veteran complained of pain in his ankles, left greater than right, which he had been having since his 2003 injury.  The Veteran was diagnosed with capsulitis right ankle.  A May 2011 VA treatment note shows that the Veteran reported that he suffered a left ankle fracture in 2003 and that the "[right] ankle became painful over the years as a result of compensating for the [left ankle]."  

The Veteran was afforded a VA examination in June 2007.  The Veteran reported bilateral ankle pain, left greater than right.  The examiner diagnosed the Veteran with chronic bilateral ankle pain syndrome.  The Veteran was examined again in July 2007, and he was diagnosed with chronic bilateral ankle pain.  The examiner did not provide an etiology opinion with regard to the Veteran's right ankle.

The Veteran was afforded a VA examination in June 2010.  The Veteran reported intermittent pain and stiffness in his ankles, bilaterally.  He also reported that he wore a brace on both ankles.  X-rays of the right ankle were within normal limits.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported right ankle problems since 2004.  The examiner noted objective evidence of tenderness at the right lateral malleolus.  The examiner reported a "normal examination of the right ankle."  

The Veteran was afforded a VA examination in June 2012.  The Veteran reported onset of his right ankle problems "shortly after left ankle trauma."  The examiner diagnosed the Veteran with bilateral ankles sprain, left more than right.  In an August 2012 email, the June 2012 examiner indicated that, based on a review of the claims file, "no evidence of any right ankle problems in service was identified, but right heel pain since left ankle surgery was once noted there and it was reported as related to weight shift during ambulation to relieve injured left ankle.  Therefore, in my opinion, right ankle sprain, even milder than the left one, also related to same weight shift."  

In May 2013, a VA physician, who did not exam the Veteran, but did review the July 2011 and June 2012 VA examinations, opined that "the currently diagnosed right ankle sprain is less likely than not proximately due to or the result of the Veteran's service connected left ankle anterolateral impingement post operative residuals."  The physician's rationale was that the Veteran had full and painless range of motion of the right ankle.  

In the present case, the record shows diagnoses of bilateral ankle sprains and right ankle capsulitis.  See June 2012 VA Examination Report; April 2011 VA Treatment Record.  Thus, there is evidence of a current disability.  Additionally, the Veteran has a service-connected disability of left ankle anterolateral impingement post-operative residuals.  

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.  In this case, the evidence contains conflicting opinions regarding the Veteran's right ankle condition and its relationship to his service-connected left ankle condition.

In this regard, the August 2012 VA examiner opined that the Veteran's right ankle sprain is "related to weight shift during ambulation to relieve injured left ankle."  Additionally, several of the Veteran's treating physicians have indicated that the Veteran's right ankle and foot pain may be caused by compensation due to the left ankle disability.  See September 2004 Service Treatment Record; May 2011 VA Treatment Record.  However, in May 2013, a VA physician opined that "the currently diagnosed right ankle sprain is less likely than not proximately due to or the result of the Veteran's service connected left ankle anterolateral impingement post operative residuals."  

The Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's right ankle disorder is caused by his service-connected left ankle disability.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a right ankle condition is warranted, as secondary to the service-connected left ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted because his hearing "has become worse throughout the years" due to being exposed to engine blasts and loud noises while working on flight lines and in warehouses while in service.

The Veteran's enlistment examination from July 1983 revealed clinically normal ears.  The Veteran's audiological test on that date revealed pure tone thresholds, in decibels, as follows:

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
5 	
5	
0		 
5	
5	
LEFT
15
5
0
10
10

A reference audiogram performed in October 1985 revealed pure tone thresholds, in decibels, as follows:

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
5 	
0	
0		 
0	
0	
LEFT
5
0
0
0
5

During his first separation examination in October 1986, the Veteran indicated that he was in good health and had no ear trouble.  The Veteran's audiological test on that date revealed pure tone thresholds, in decibels, as follows:

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
5 	
0	
0		 
5	
5	
LEFT
10
0
0
10
0

During an enlistment examination for the Air Force Reserves in November 1989, the Veteran indicated that he was in good health and had no ear trouble or hearing loss.  The Veteran's audiological test on that date revealed pure tone thresholds, in decibels, as follows:

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
5 	
5	
0		 
5	
5	
LEFT
5
0
0
5
10

A reference audiogram performed in April 2006 revealed pure tone thresholds, in decibels, as follows:

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
15 	
5	
0		 
5	
15	
LEFT
10
5
-5
10
15

Post service, the Veteran was afforded a VA audiological examination in June 2007.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
15 	
10	
10		 
10	
5	
LEFT
15
10
5
5
5

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  

Based on the foregoing, the Board finds that the Veteran has not had, during service, or at any point during the pendency of his claim, bilateral hearing loss as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Neither in-service nor VA audiometric testing has ever reflected auditory thresholds of 40 decibels or greater, or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores of less than 94 percent.  See 38 C.F.R. § 3.385.  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible as to his commentary regarding in-service noise exposure and current trouble hearing.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current bilateral hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Specifically, the results of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  Here, the audiogram results show no such impairment. 

In sum, absent any current diagnosis of a hearing loss disability in accordance with VA standards, an award of service connection for bilateral hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right ankle condition is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


